IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

United States of America, the States of                        C/A No. 3:13-cv-01223-JFA
California, Delaware, Florida, Georgia,
Hawaii, Illinois, Indiana, Iowa, Massachusetts,
Minnesota, Montana, Nevada, New Jersey,
New Mexico, New York, North Carolina,
Rhode Island, Tennessee, Virginia, and the
District of Columbia, ex rel. Laurence
Schneider,

                  Plaintiffs,

vs.                                                                      ORDER

J.P. Morgan Chase Bank, National
Association, J.P. Morgan Chase &
Company, and Chase Home Finance, LLC,

                  Defendants.


        The United States having declined to intervene in this action pursuant to the False Claims

Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

                  IT IS ORDERED that,

                  1.      The complaint be unsealed and immediately served upon the defendants

by the relator;

                  2.      The entire docket in this action and all documents that have been filed in it

be unsealed;

                  3.      The seal be lifted as to all other matters occurring in this action after the

date of this order;

                  4.      The parties shall serve all pleadings and motions filed in this action,

including supporting memoranda, upon the United States, as provided for in 31 U.S.C.
3730(c)(3). The United States may order any deposition transcripts and is entitled to intervene in

this action, for good cause, at any time;

               5.      The parties shall serve all notices of appeal upon the United States;

               6.      All orders of this Court shall be sent to the United States; and that

               7.      Should the relator or the defendants propose that this action be dismissed,

settled, or otherwise discontinued, the Court will solicit the written consent of the United States

before ruling or granting its approval.


       IT IS SO ORDERED.

       February 24, 2014                                      Joseph F. Anderson, Jr.
       Columbia, South Carolina                               United States District Judge